  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,   )
                            )
     Plaintiff,             )
                            )      MISC. ACTION NO.
     v.                     )       2:18mc3835-MHT
                            )            (WO)
MAX CREDIT UNION,           )
                            )
     Garnishee,             )
                            )
CYNTHIA QUINNIE,            )
                            )
     Defendant.             )


                    DISPOSITION ORDER

    Upon consideration of the government’s motion for

final disposition (doc. no. 6), it is ORDERED that:

    (1) The motion is granted.

    (2) The garnishee Max Credit Union shall turn over

all funds identified as belonging to the defendant,

Cynthia Quinnie, to the Clerk of Court, U.S. District

Court, One Church Street, Room B-110, Montgomery, AL

36104, to be applied to the restitution ordered to be
paid     by   defendant   Quinnie   in   Criminal   Case   No.

2:17CR384-03.

       This case is closed.

       DONE, this the 31st day of May, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
